  8:20-cv-00166-RGK-PRSE Doc # 24 Filed: 03/16/21 Page 1 of 1 - Page ID # 82




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

CHASIN RENTERIA,                                          8:20CV166

                   Plaintiff,
                                                           ORDER
      vs.

NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES,

                   Defendant.


      IT IS ORDERED that Defendant’s motion for extension of time (Filing 23) is
granted. The progression schedule (Filing 15) is modified to provide that all
dispositive motions shall be filed on or before March 29, 2021.

      Dated this 16th day of March, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
